    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1514V
                                          UNPUBLISHED


    NICHOLAS L. DOMENICO,                                       Chief Special Master Corcoran

                         Petitioner,                            Filed: June 9, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Patrick McKevitt, Whiteford, Taylor & Preston, Baltimore, MD, for petitioner.

Jeremy Fugate, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

       On October 1, 2019, Nicholas Domenico filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (SIRVA) after receiving an influenza (“flu”) vaccine on September 27, 2017.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On April 2, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for a right SIRVA. ECF 36. On June 9, 2021, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $62,550.00.
Proffer at 2. The award is comprised of the following: (1) $62,500.00 for pain and suffering
and (2) $50.00 for unreimbursed medical expenses. Id. at 1. In the Proffer, Respondent

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
represented that Petitioner agrees with the proffered award. Id. Based on the record as a
whole, I find that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $62,550.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                              OFFICE OF SPECIAL MASTERS


 NICHOLAS L. DOMENICO,         )
                               )
           Petitioner,         )
 v.                            )                    No. 19-1514V
                               )                    Chief Special Master Corcoran
 SECRETARY OF HEALTH AND HUMAN )
 SERVICES,                     )
                               )
           Respondent.         )
                               )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       On March 29, 2021, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. On April 2, 2021, Chief Special Master

Corcoran issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for his Shoulder Injury Related to Vaccine Administration (“SIRVA”). Based

upon the evidence of record, respondent proffers that petitioner should be awarded $62,550.00.

The award is comprised of the following: $62,500.00 for pain and suffering and $50.00 for

unreimbursed medical expenses. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
    II.    Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $62,550.00, in the form of a check payable to petitioner. 1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.



                                                       Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Acting Deputy Director
                                                       Torts Branch, Civil Division

                                                       s/ JEREMY C. FUGATE
                                                       JEREMY C. FUGATE
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146 Benjamin Franklin Station
                                                       Washington D.C. 20044-0146
                                                       Tel: (202) 598-3831
Dated: June 9, 2021                                    Jeremy.Fugate2@usdoj.gov




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
